Citation Nr: 1023269	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to April 
1976.

This matter is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

1.  The Veteran served over 90 days during a period of war.

2.  The Veteran's diagnosed nonservice-connected disorders 
include lumbar neuritis with lumbosacral segmental 
dysfunction, plantar fasciitis, an anal fistula and a 
personality disorder; his combined disability rating for 
pension purposes is 70 percent. 

3.    Resolving all doubt in his favor, the Veteran's 
combined disability picture permanently precludes him from 
engaging in substantially gainful employment consistent with 
his age, education, and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Entitlement to Nonservice-connected Pension

VA shall pay a pension to each veteran of a period of war 
who meets the requisite service requirements and who is 
permanently and totally disabled from nonservice-connected 
disability that is not the result of the veteran's willful 
misconduct.  See 38 U.S.C.A. § 1521(a) (West 2002),

In order to meet the service requirements, the veteran must 
have served 90 days or more during a period of war, was 
discharged or released from such wartime service before 
having served 90 days for a disability adjudged service-
connected without the benefit of presumptive provisions of 
law or, at the time of discharge, had a service-connected 
disability which, in medical judgment, would have justified 
a discharge for disability.  38 C.F.R. § 3.3(a)(2)(i-iii) 
(2009).  

If the service requirements are met, a finding of permanent 
and total disability for pension purposes can be established 
under VA regulations by either an "objective" or 
"subjective" standard.  In the objective standard, the 
evidence must show the veteran is unemployable as a result 
of a lifetime disability.  Such a disability is based on the 
nature of the disabilities, the veteran's age and 
occupational background, and other related factors of the 
individual veteran.  See Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992); see also Talley v. Derwinski, 2 Vet. App. 
282 (1992).  

Specifically, the "objective" standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
Permanence of the percentage ratings means that, if there is 
only one such disability, this disability shall be ratable 
at 60 percent or more and, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and the additional disabilities bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
4.16(a), 4.17 (2009).

Unemployability is determined by whether a veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he or she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal 
employment, odd-job employment, and employment at half the 
usual remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to 
disability.  See 38 C.F.R. § 4.17(a) (2009).

If a permanent and total disability rating is not warranted 
under the "objective" standard and the veteran is 
unemployable, consideration on an extra-schedular basis 
should be undertaken.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  In such analysis, consideration must be 
given to a veteran's disabilities, age, occupational 
background, and other related factors.

In the alternative, even if the veteran is not unemployable, 
permanent and total disability may be shown on a subjective 
basis if the veteran suffers from a lifetime disability 
which would render it impossible for the average person with 
the same disability to follow a substantially gainful 
occupation based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Ratings Schedule).  Brown, 2 Vet. App. at 
446.  

In this case, the Veteran is claiming entitlement to 
nonservice-connected pension based on the disorder to his in 
the knees, bilateral foot disorders, stomach disorders, 
varicose veins, acquired psychiatric disorder, rectal 
bleeding and chronic back pain.  As an initial matter, his 
DD-214 indicates active duty service from March 1974 to 
April 1976.  Since the period of conflict for the Vietnam 
War ended on May 7, 1975, he has met the requirements for 
wartime service.  

Next, for purposes of nonservice-connected pension purposes 
only, he has been given a 10 percent rating for an anal 
fistula and 10 percent for plantar fasciitis.  These ratings 
alone do not meet the schedular criteria.  However, the 
Board finds that there are other disorders for which he 
should be rated for pension purposes.  

First, the evidence documents treatment for chronic low back 
pain, which has been diagnosed as lumbar neuritis with 
lumbosacral segmental dysfunction.  The symptoms of this 
back disorder warrant a rating for nonservice-connected 
pension purposes.  Specifically, at an outpatient evaluation 
in September 2007, his range of motion included pain upon 
forward flexion at only 40 degrees.  Subsequent evaluations 
in November and December 2007 also indicated a forward 
flexion of only 45 degrees, where there was increased pain 
upon motion.  Most importantly, at an outpatient evaluation 
in November 2008, he exhibited only 30 degrees of forward 
flexion before he experienced pain in the left buttock.  

Under the general ratings formula for back disabilities 
contained in 38 C.F.R. § 4.71a, a 40 percent disability 
rating is for application in cases where the Veteran's low 
back disability is demonstrative of, as relevant here, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Although his range of motion has been observed to be 
greater than 30 degrees on some evaluations, the Board 
concludes that, when affording the Veteran the benefit of 
every reasonable doubt, that a 40 percent rating is 
warranted for nonservice-connected pension purposes.

Next, a February 2006 VA psychiatric examination indicates a 
diagnosis of a personality disorder.  While a personality 
disorder is not a disease/disability that may be service 
connected.  38 C.F.R. § 4.127 (2009).  However, for the 
purposes of evaluating his nonservice-connected pension 
claim, the Veteran's personality disorder should be rated.  

Substantially all psychiatric disorders are rated based on a 
general rating formula for mental disorders contained in 
38 C.F.R. § 4.130 (2009).  As applicable here, a 30 percent 
disability rating is for application when the Veteran's 
symptoms include occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

Although the Veteran has not exhibited all of these 
symptoms, the Board concludes that, for nonservice-connected 
pension purposes, a 30 percent rating is for application.  
Specifically, at the February 2006 VA examination, he 
indicated that he experienced conflicts with his supervisors 
at work and had no friends in the city he lives in.  He 
exhibited a mood that was mildly dysphoric and his insight 
and judgment appeared marginal.  The examiner also indicated 
that the Veteran had a "grandiose sense of self-
importance."  Therefore, when affording the Veteran the 
benefit of the doubt, a 30 percent rating is applicable for 
nonservice-connected pension purposes.  

When applying these two ratings to the ratings already 
assigned by the RO, the Veteran's combined disability rating 
for nonservice-connected pension is now 70 percent.  
38 C.F.R. § 4.25 (2009).  Therefore, given that he has one 
disorder rated at 40 percent, and a total rating for 
nonservice-connected pension purposes of 70 percent, the 
Veteran meets the minimum schedular rating requirements.

The Board must next determine whether these disorders 
preclude the Veteran from securing and following 
substantially gainful employment.  On his application for 
pension received in July 2005, the Veteran indicated that he 
last worked in December 2004.  However, the Board notes that 
a November 2005 VA examination report indicates that the 
Veteran was employed as ticket writer on the University of 
Missouri Campus as a student employee.  Similarly, a 
February 2006 VA examination report notes that the Veteran 
was attending college and employed as a student worker at 
the school.  The Veteran reported that he had been working 
the traffic department but that he had had a conflict with a 
supervisor and he was soon to start a new job in the Biology 
Department at the school.  The Veteran also reported that in 
the fall of 2005, he enrolled for 12 hours but earned only 3 
hours of college credits.  More recently, a May 2008 VA 
treatment note indicated that he was living in a homeless 
shelter.  A November 2008 treatment noted that he had been a 
student and employee at UMSL but that he was now homeless 
and had been looking for work for the past 8 months.  

 The Board notes that this matter was remanded for the 
express purpose of obtaining an inquiry of the Veteran's 
employment status and a medical opinion as to whether his 
various nonservice-connected disabilities precluded 
employment.  The Veteran did not respond to the RO's 
information request or report for his VA scheduled 
examination, which may be due to the fact that he is 
homeless.   However, as shown above, the evidence received 
since the Board's remand sheds significant light on the 
issue on appeal.  The record now documents the Veteran as 
having multiple disabilities, some of which that are rather 
severe, and being homeless and unemployed.  

Accordingly, the Board finds that, when affording the 
Veteran the benefit of every reasonable doubt, that the 
weight of the evidence supports his claim for nonservice-
connected pension benefits under both the objective 
standard, and that the benefit sought should be granted.  




ORDER

Nonservice-connected pension benefits are granted.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


